DETAILED ACTION
	The following is a response to the amendment filed 1/15/2021 which has been entered.
Information Disclosure Statement
	The information disclosure statement filed 12/18/20 has been considered.

Response to Amendment
	Claims 1-3, 8-11, 16-20 and 26-38 are pending in the application. Claims 4-7, 12-15 and 21-25 are cancelled. Claims 26-38 are new.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claims 1, 9 and 17 with limitations not disclosed by the prior art of record used in the rejections. The amended limitation “the first output shaft and the second output shaft are coupled in an end to end engagement” is at least shown in Figure 2. Further, the closest prior art (Ono et al 20160325730) to amended claim 9 lacks “the first output shaft and the second output shaft being coupled in an end to end engagement” in the powertrain.

Allowable Subject Matter
Claims 1-3, 8-11, 16-20 and 26-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 1) a powertrain system having an output; a first electric motor having an uninterrupted connection to an output; a second electric motor having an interruptible connection to the output; wherein the interruptible connection includes a clutch and a planetary gear coupled to the second motor; wherein the clutch includes a dog clutch and the planetary gear includes a sun gear, a ring gear, and one or more planet gears engaged between the sun and ring gears; a first range member connected to the planet gears; a second range member connected to the sun gear; wherein the dog clutch has a neutral position wherein the dog clutch does not engage with the first range member and the second range member; a first range position wherein the dog clutch engages the first range member to increase torque from the second electric motor; and a second range position wherein the dog clutch engages the second range member to reduce torque from the second electric motor and in combination with the limitations as written in claim 1.
-(as to claim 9) a powertrain system having an output; a first electric motor having an uninterrupted connection to the output; a second electric motor having an interruptible connection to the output; wherein the second electric motor is configured to supply power to the output via at least two planetary gears and a clutch; wherein the clutch includes a dog clutch; wherein the planetary gears include a first and a second planetary gear; a first output shaft connected to the first motor; a second output shaft connected to the second motor; wherein the first planetary gear is coupled between the first output shaft and the output to increase torque from the first motor; wherein the second planetary gear is connected to the second output shaft; wherein the clutch is configured to selectively engage the second output shaft and the second planetary gear to change torque from the second motor; wherein the first and second output shafts are coupled in an end-to-end engagement; and wherein the first and second output shafts are aligned along a longitudinal axis and in combination with the limitations as written in claim 9.
-(as to claim 17) a powertrain system having an output; a first electric motor with an uninterrupted connection to the output; a second electric motor with an interruptible connection to the output; wherein the second motor is connected to the output via a clutch; wherein the clutch includes a 3-way dog clutch; wherein the power is supplied to the output solely through the electric motors; wherein the first and second electric motors are high speed motors with a rated operating speed of at least 5,000 rpm; wherein the interruptible connection includes a clutch and a planetary gear coupled to the second motor; wherein the planetary gear includes a sun gear, a ring gear, and one or more planet gears engaged between the sun and ring gears; a first range member connected to the planet gears; a second range member connected to the sun gear; wherein the dog clutch has a neutral position wherein the dog clutch does not engage with the first range member and the second range member; a first range position wherein the dog clutch engages the first range member to increase torque from the second electric motor; and a second range position wherein the dog clutch engages the second range member to reduce torque from the second electric motor and in combination with the limitations as written in claim 17.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 13, 2021